Exhibit 10.6

AMENDMENT NO. 2

TO

REVOLVING NOTE

This AMENDMENT NO. 2 TO REVOLVING NOTE (this “Amendment”) is made as of
December 15, 2010 by and between DENTAL CARE PLUS, INC., an Ohio corporation
(“Borrower”), and FIFTH THIRD BANK, an Ohio banking corporation (“Lender”),
under the following circumstances:

A. Lender has made available to Borrower a $650,000.00 line of credit as
evidenced by Borrower’s Revolving Note dated as of December 18, 2008, as amended
by Amendment No. 1 to Revolving Note dated as of December 15, 2009 (as amended
hereby and from time to time, the “Note”). Capitalized terms not otherwise
defined herein having the respective meanings ascribed to those terms by the
Note.

B. Borrower and Lender now desire to amend the Note as set forth below

NOW THEREFORE, by mutual agreement of the parties and in mutual consideration of
these premises and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereby agree as follows:

Section 1. Amendment to Note. The Note is hereby amended as follows:

(a) The maximum principal amount of the Note is increased to $700,000.00.

(b) The first paragraph of the Note captioned “Promise to Pay” is amended in its
entirety to read as follows:

“On or before December 15, 2011 (the “Maturity Date”), the undersigned, DENTAL
CARE PLUS, INC., an Ohio corporation, located at 100 Crowne Pointe Place,
Cincinnati, Ohio 45241 (“Borrower”), for value received, hereby promises to pay
to the order of FIFTH THIRD BANK, an Ohio banking corporation, located at 38
Fountain Square Plaza, Cincinnati, Ohio 45263 (together with its successors and
assigns, the “Lender”), the sum of Seven Hundred Thousand and 00/100 Dollars
($700,000.00) (as reduced by the Bank as set forth below, the “Borrowing”), plus
interest as provided herein, less such amounts as shall have been repaid in
accordance with this Note. The outstanding balance of this Note shall appear on
a supplemental bank record and is not necessarily the face amount of this Note,
which record shall evidence the balance due pursuant to this Note at any time.
As used herein, “Local Time” means the time at the office of Lender specified in
this Note.”

(c) The third paragraph under “(1) Financial Statements” in the “Affirmative
Covenants” of the Note is amended in its entirety to read as follows:



--------------------------------------------------------------------------------

“All of the statements referred to in (a) and (b) shall be in conformance with
the specific statutory financial reporting requirements applicable to Borrower,
and Borrower shall give representatives of Lender access thereto at all
reasonable times, including permission to examine, copy and make abstracts form
any such books and records and such other information which might be helpful to
Lender in evaluating the status of the loans as it may reasonably request from
time to time.”

(d) The following paragraph captioned “(3) Minimum Tangible Net Worth” is hereby
inserted in the “Affirmative Covenants” of the Note:

“(3) Minimum Tangible Net Worth. Borrower shall have, as at the end of each of
its fiscal years, commencing with the fiscal year of Borrower ending on
December 31, 2010, a Tangible Net Worth equal to or greater than $2,500,000.00.”

(e) The second sentence in the paragraph denoted as “Definitions” is hereby
amended in its entirety to read as follows:

“All financial terms used herein but not defined on the exhibits, in the
Mortgage, if applicable, or any other Loan Document have the meanings given to
them by the specific statutory financial reporting requirements applicable to
Borrower.”

(f) The following defined term “Tangible Net Worth” is inserted under
“Definitions” of the Note:

“Tangible Net Worth” means, with respect to Borrower, the total of all assets
minus all liabilities (or stockholders’ equity) plus any deferred acquisition
liabilities (broker commissions and accrued premium tax) minus any deferred
acquisition assets (cost asset and prepaid expenses).

(g) The following “Event of Default” is hereby added to the “Events of Default”
under the Note:

“13. Borrower shall default, without any cure right or grace period, in the
performance of the affirmative covenant captioned “Minimum Tangible Net Worth.”

Section 2. Representations and Warranties of Borrower. Borrower hereby
represents and warrants that:

(a) The Note, as amended hereby, remains unmodified and in full force and
effect.

(b) No Event of Default is continuing under the Note.

(c) All of the representations and warranties of Borrower set forth in the Note,
as amended hereby, are true and correct in all material respects as if made on
such on the date

 

2



--------------------------------------------------------------------------------

of this Amendment.

(d) The Borrower has no cause of action, at law or in equity, against Lender,
including, without limitation, any offset, counterclaim or defense with respect
to the Note, the loan evidenced thereby, the other Loan Documents, or any
document executed and delivered in connection with the Note or the other Loan
Documents.

Section 3. Effective Date. This Amendment shall become effective as of its date
upon the execution and delivery of this Amendment by the parties hereto.

Section 4. Fees, Costs and Expenses. Borrower hereby agrees to (a) pay to the
Lender on the date hereof a note processing fee in the amount $400.00,
(b) execute and deliver a amendment to the Mortgage and the related Assignment
of Rents and Leases, in form and content acceptable to Lender, increasing the
principal amount secured thereby to $700,00.00, and (c) reimburse the Lender on
demand for all costs and expenses incurred by the Lender in connection with this
Amendment and the transactions contemplated hereby, including its reasonable
legal fees and expenses, recording costs and the costs of any endorsement to the
title insurance policy insuring the Mortgage. Borrower hereby irrevocably
authorizes and directs the Lender to debit its commercial operating account at
the Lender for the payment of such fees, costs and expenses.

Section 5. Miscellaneous. Lender and Borrower hereby agree as follows:

(a) This Amendment is limited precisely as written and shall not (i) constitute
a consent under or waiver or modification of any other term or condition of the
Note, or (ii) prejudice or otherwise effect any right or privilege which Lender
now has or may have in the future under the Note. Except as expressly amended
and modified by this Amendment, the Note shall continue in full force and effect
in accordance with its terms.

(b) This Amendment may be executed in any one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(c) This Amendment shall be governed by, and construed and enforced in
accordance with, the laws of the State of Ohio.

(d) Borrower authorizes any attorney of record to appear for it in any court of
record in the State of Ohio, after any Obligation due under the Note, as
amended, becomes due and payable whether by its terms or upon default, waive the
issuance and service of process, and release all errors, and confess a judgment
against it in favor of the holder of such Obligation, for the principal amount
of such Obligation plus interest thereon, together with court costs and
attorneys’ fees. Stay of execution and all exemptions are hereby waived. If an
Obligation is referred to an attorney for collection, and the payment is
obtained without the entry of a judgment, Borrower shall pay to the holder of
such obligation its attorneys’ fees. Borrower waives any conflict of interest
caused by an attorney that represents Lender acting as attorney for Borrower as
set forth in this

 

3



--------------------------------------------------------------------------------

paragraph. Borrower also agrees that the attorney acting for Borrower as set
forth in this paragraph may be compensated by Lender for such services, and each
obligor waives any conflict of interest caused by such compensation arrangement.

(Remainder of page is intentionally blank.)

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment by their
duly authorized representatives as of the date first above written in
Cincinnati, Ohio.

WARNING - BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

DENTAL CARE PLUS, INC. By:   /s/ Anthony A. Cook Title:   President & CEO FIFTH
THIRD BANK By:   /s/ Christopher S. Bell Its:   Vice President

 

5



--------------------------------------------------------------------------------

MORTGAGE MODIFICATION AGREEMENT

THIS MORTGAGE MODIFICATION AGREEMENT (this “Modification”) is made as of
December 15, 2010, by and between DENTAL CARE PLUS, INC., an Ohio corporation
(“Mortgagor”), and FIFTH THIRD BANK, an Ohio banking corporation (“Mortgagee”),
under the following circumstances:

A. Mortgagor executed and delivered to Mortgagee an Open-End Mortgage and
Security Agreement dated December 18, 2008, and filed for record on December 31,
2008 in Official Record Book 11032, Page 15, Document Number 08-0166880, of the
Hamilton County Ohio Records (the “Mortgage”), which Mortgage encumbers, and is
a valid lien on, the real property described on Exhibit A hereto.

B. The Mortgage secures a Revolving Note executed by Mortgagor and made payable
to the order of Mortgagee, pursuant to which Mortgagor may borrow, on a
revolving basis, an aggregate principal amount not to exceed $650,000 (the
“Note”).

C. On the date hereof, the aggregate principal amount that Mortgagor may borrow
under the Note, on a revolving basis, is being increased to $700,000.

D. Mortgagee and Mortgagor now desire to amend the Mortgage as provided herein
to increase the maximum amount of the unpaid principal indebtedness secured by
the Mortgage to $700,000.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
the parties hereby acknowledge, it is agreed as follows:

1. The Mortgage is hereby amended as follows:

(a) The “Maximum Amount Unpaid Principal Indebtedness” of the Mortgage is now
$700,000.

 

6



--------------------------------------------------------------------------------

(b) The first “WHEREAS” clause of the Mortgage is amended in its entirety to
read as follows:

“WHEREAS, Mortgagor is indebted to Mortgagee in the aggregate principal amount
of Seven Hundred Thousand Dollars ($700,000) pursuant to the Revolving Note
executed by Mortgagor and made payable to the order of Mortgagee, in the
principal amount of Seven Hundred Thousand Dollars ($700,000) (as amended from
time to time, the “Note”), and all agreements, instruments and documents
executed or delivered in connection with the foregoing or otherwise related
thereto (together with any amendments, modifications, or restatements thereof,
the “Loan Documents”); and”

(c) Section 6.13 of the Mortgage captioned “Future Advances” is hereby amended
in its entirety to read as follows:

“Future Advances. The parties hereto intend and agree that this Mortgage shall
secure unpaid balances of any loan advances, whether obligatory or not, and
whether made pursuant to the Loan Documents or not, made by Mortgagee after this
Mortgage is delivered to the Recorder for record to the extent that the total
unpaid loan indebtedness, exclusive of interest thereon, does not exceed the
maximum amount of unpaid loan indebtedness which may be outstanding at any time,
which is Seven Hundred Thousand Dollars ($700,000). Mortgagor further covenants
and agrees to repay all such loan advances with interest, and that the covenants
contained in this Mortgage shall apply to such loan advances as well.”

2. Except as modified hereby, the Mortgage shall remain unmodified and in full
force and effect.

3. This Modification may be executed in any one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to hereto have executed this Modification as of
the date first written above.

 

MORTGAGOR: DENTAL CARE PLUS, INC., an Ohio corporation By:   /s/ Anthony A. Cook
  Title: President & CEO MORTGAGEE:

FIFTH THIRD BANK,

an Ohio banking corporation

By:   /s/ Christopher S. Bell   Title: Vice President

Exhibit A – Site Description

 

8



--------------------------------------------------------------------------------

STATE OF OHIO    )       )    ss: COUNTY OF Hamilton    )   

The foregoing instrument was acknowledged before me this 30th day of December,
2010, by Anthony A. Cook, the President & CEO of Dental Care Plus, Inc., an Ohio
corporation, on behalf of the company.

/s/ Beth A. Rogers

Notary Public

 

STATE OF OHIO    )       )    ss: COUNTY OF Hamilton    )   

The foregoing instrument was acknowledged before me this 30th day of December,
2010, by Christopher S. Bell, Vice President of Fifth Third Bank, an Ohio
banking corporation, on behalf of the corporation.

/s/ Beth A. Rogers

Notary Public

This Instrument Prepared By:

Arik A. Sherk, Esq.

THOMPSON HINE LLP

10 West Second Street

2000 Courthouse Plaza, NE

Dayton, Ohio 45402-1758

(937) 443-6757

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Site Description

Situated in Section 35, Town 4, Entire Range 1, Miami Purchase, Sycamore
Township, City of Sharonville, Hamilton County, Ohio, being a 2.782 acre portion
of a 5.280 acre parcel as conveyed to Miller Valentine Crowne Point Ltd.

As recorded in Official Record 8264, Page 2141 and being more particularly
described as follows:

Beginning for reference at a P.K. Nail at the intersection of the centerline of
Evendale Drive (Lockland Road) with the centerline of Sharon Road; thence along
the centerline of Evendale Drive, South 03º 48' 48" West, 327.26 feet to a
point;

Thence continuing along said centerline South 05º 37' 58" West, 153.68 feet to a
point;

Thence leaving said centerline and along the North line of a 1.2725 Acre parcel,
North 87º 41' 35" West, 207.70 feet to the east right-of way of Canal Road as
shown on the dedication plat of Canal Road and Evendale Drive as recorded in
Plat Book 299, Page 35;

Thence crossing said right-of-way, North 56º 13' 05" West, 106.62 feet to the
point of tangency of a 537.50 foot radius curve;

Thence with the West right-of way of Canal Road on a curve to the left having a
radius of 537.50 feet an arc length of 248.60 feet whose chord bears South 04º
06' 52" East, 246.39 feet to a point;

Thence continuing with said West right-of-way, South 17º 21' 52" East, 178.90
feet to a point;

Thence on a curve to the right having a radius of 1115.50 feet an arc length of
506.55 feet whose chord bears South 04º 21' 20" East, 502.21 feet to a point;

Thence on a curve to the right having a radius of 40.00 feet and arc length of
61.43 feet whose chord bears South 52º 39' 08" West 55.57 feet to the North
right-of-way of Crowne Point Drive and an iron pin found;

Thence with the North right-of-way of Crowne Point Drive as recorded in Plat
Book 272, Page 98, North 83º 21'00" West, 79.94 feet to a 5/8 inch iron pin
found and the TRUE POINT OF BEGINNING of the parcel herein described:

Thence continuing with the North right-of way of Crowne Point Drive, North 83º
21' 00" West, 432.67 feet to a 5/8 inch iron pin found;

 

10



--------------------------------------------------------------------------------

Thence along a curve to the right having a radius of 970.00 feet an arc length
of 17.29 feet whose chord bears North 82º 50' 23" West 17.29 feet to a 5/8 inch
iron pin found;

Thence leaving said right-of-way, along a curve to the right having a radius of
14.50 feet. an arc length of 24.31 feet whose chord bears North 34º 18' 39"
West, 21.56 feet to a 5/8 inch iron pin found on the East right-of-way of Crowne
Point Place;

Thence with said east right-of-way North 13º 42' 35" East 128.88 feet to a 5/8
inch iron pin found;

Thence continuing along said East right-of-way, along a curve to the left having
a radius of 530.00 feet an arc length of 68.02 feet whose chord bears North 10º
1' 58" East 67.98 feet to a 5/8 inch iron pin found;

Thence continuing along said right-of-way, North 06º 21' 22" East 55.69 feet to
a 5/8 inch iron pin set for the Northwest corner of the parcel herein described;

Thence leaving said right-of-way and along a new dividing line, South 83º 38'
38" East, 443.15 feet to a 5/8 inch iron pin set for the Northeast corner of
said parcel and in the West line of a 13.776 acre parcel;

Thence South 06º 21' 22" West, 270.16 feet to the TRUE POINT OF BEGINNING.

Contains 2.782 acres more or less, subject to all legal highways and easements
of record.

The Basis of Bearing is the North right-of-way line of Crowne Point Drive (North
83º 21' 0" West) as recorded in Plat Book 272 Page 98.

The above described tract is subject to and granted an easement for sanitary
sewer as recorded in Plat Book 273, Page 16.

The above described tract is subject to and granted an easement for Cincinnati
Gas & Electric as recorded in Deed Book 3464, Page 40.

The above described tract is subject to and granted a permanent drainage and
utility easement as recorded in Plat Book 299, Pages 35-36.

Parcel ID: 608-16-62

 

11



--------------------------------------------------------------------------------

MODIFICATION AGREEMENT – ASSIGNMENT OF RENTS AND LEASES

THIS MODIFICATION AGREEMENT – ASSIGNMENT OF RENTS AND LEASES (this
“Modification”) is made as of December 15, 2010, by and between DENTAL CARE
PLUS, INC., an Ohio corporation (“Assignor”), and FIFTH THIRD BANK, an Ohio
banking corporation (“Assignee”), under the following circumstances:

A. Assignor executed and delivered to Assignee an Assignment of Rents and Leases
dated December 18, 2008, and filed for record on December 31, 2008 in Official
Record Book 11032, Page 34, Document Number 08-0166881, of the Hamilton County
Ohio Records (the “Assignment”), which Assignment encumbers, and is a valid lien
on, all right, title and interest of Assignor in and to all rents, issues,
profits and privileges (now due or which may hereafter become due) of the real
property described on Exhibit A hereto (the “Property”), and all leases now or
hereafter existing on all or any part of the Property.

B. The Assignment secures a Revolving Note executed by Assignor and made payable
to the order of Assignee, pursuant to which Assignor may borrow, on a revolving
basis, an aggregate principal amount not to exceed $650,000 (the “Note”).

C. On the date hereof, the aggregate principal amount that Assignor may borrow
under the Note, on a revolving basis, is being increased to $700,000.

D. Assignee and Assignor now desire to amend the Assignment to reflect the
increase in the aggregate principal amount of the Note to $700,000.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
the parties hereby acknowledge, it is agreed as follows:

1. The first “WHEREAS” clause of the Assignment is amended in its entirety to
read as follows:

 

12



--------------------------------------------------------------------------------

“WHEREAS, Assignor is indebted to Assignee in the aggregate principal amount of
Seven Hundred Thousand Dollars ($700,000) pursuant to the Revolving Note
executed by Assignor and made payable to the order of Assignee, in the principal
amount of Seven Hundred Thousand Dollars ($700,000) (as amended from time to
time, the “Note”), and all agreements, instruments and documents executed or
delivered in connection with the foregoing or otherwise related thereto
(collectively, together with any amendments, modifications, or restatements
thereof, the “Loan Documents”).”

2. Except as modified hereby, the Assignment shall remain unmodified and in full
force and effect.

3. This Modification may be executed in any one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[Balance of Page Intentionally Omitted]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to hereto have executed this Modification as of
the date first written above.

 

ASSIGNOR: DENTAL CARE PLUS, INC., an Ohio corporation By:   /s/ Anthony A. Cook
  Title: President & CEO ASSIGNEE:

FIFTH THIRD BANK,

an Ohio banking corporation

By:   /s/ Christopher S. Bell   Title: Vice President

Exhibit A – Site Description

 

14



--------------------------------------------------------------------------------

STATE OF OHIO    )       )    ss: COUNTY OF Hamilton    )   

The foregoing instrument was acknowledged before me this 30th day of December,
2010, by Anthony A. Cook, the President & CEO of Dental Care Plus, Inc., an Ohio
corporation, on behalf of the company.

/s/ Beth A. Rogers

Notary Public

 

STATE OF OHIO    )       )    ss: COUNTY OF Hamilton    )   

The foregoing instrument was acknowledged before me this 30th day of December,
2010, by Christopher S. Bell, Vice President of Fifth Third Bank, an Ohio
banking corporation, on behalf of the corporation.

/s/ Beth A. Rogers

Notary Public

This Instrument Prepared By:

Arik A. Sherk, Esq.

THOMPSON HINE LLP

10 West Second Street

2000 Courthouse Plaza, NE

Dayton, Ohio 45402-1758

(937) 443-6757

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Site Description

Situated in Section 35, Town 4, Entire Range 1, Miami Purchase, Sycamore
Township, City of Sharonville, Hamilton County, Ohio, being a 2.782 acre portion
of a 5.280 acre parcel as conveyed to Miller Valentine Crowne Point Ltd.

As recorded in Official Record 8264, Page 2141 and being more particularly
described as follows:

Beginning for reference at a P.K. Nail at the intersection of the centerline of
Evendale Drive (Lockland Road) with the centerline of Sharon Road; thence along
the centerline of Evendale Drive, South 03º 48' 48" West, 327.26 feet to a
point;

Thence continuing along said centerline South 05º 37' 58" West, 153.68 feet to a
point;

Thence leaving said centerline and along the North line of a 1.2725 Acre parcel,
North 87º 41' 35" West, 207.70 feet to the east right-of way of Canal Road as
shown on the dedication plat of Canal Road and Evendale Drive as recorded in
Plat Book 299, Page 35;

Thence crossing said right-of-way, North 56º 13' 05" West, 106.62 feet to the
point of tangency of a 537.50 foot radius curve;

Thence with the West right-of way of Canal Road on a curve to the left having a
radius of 537.50 feet an arc length of 248.60 feet whose chord bears South 04º
06' 52" East, 246.39 feet to a point;

Thence continuing with said West right-of-way, South 17º 21' 52" East, 178.90
feet to a point;

Thence on a curve to the right having a radius of 1115.50 feet an arc length of
506.55 feet whose chord bears South 04º 21' 20" East, 502.21 feet to a point;

Thence on a curve to the right having a radius of 40.00 feet and arc length of
61.43 feet whose chord bears South 52º 39' 08" West 55.57 feet to the North
right-of-way of Crowne Point Drive and an iron pin found;

Thence with the North right-of-way of Crowne Point Drive as recorded in Plat
Book 272, Page 98, North 83º 21'00" West, 79.94 feet to a 5/8 inch iron pin
found and the TRUE POINT OF BEGINNING of the parcel herein described:

Thence continuing with the North right-of way of Crowne Point Drive, North 83º
21' 00" West, 432.67 feet to a 5/8 inch iron pin found;

Thence along a curve to the right having a radius of 970.00 feet an arc length
of 17.29 feet whose chord bears North 82º 50' 23" West 17.29 feet to a 5/8 inch
iron pin found;

 

16



--------------------------------------------------------------------------------

Thence leaving said right-of-way, along a curve to the right having a radius of
14.50 feet. an arc length of 24.31 feet whose chord bears North 34º 18' 39"
West, 21.56 feet to a 5/8 inch iron pin found on the East right-of-way of Crowne
Point Place;

Thence with said east right-of-way North 13º 42' 35" East 128.88 feet to a 5/8
inch iron pin found;

Thence continuing along said East right-of-way, along a curve to the left having
a radius of 530.00 feet an arc length of 68.02 feet whose chord bears North 10º
1' 58" East 67.98 feet to a 5/8 inch iron pin found;

Thence continuing along said right-of-way, North 06º 21' 22" East 55.69 feet to
a 5/8 inch iron pin set for the Northwest corner of the parcel herein described;

Thence leaving said right-of-way and along a new dividing line, South 83º 38'
38" East, 443.15 feet to a 5/8 inch iron pin set for the Northeast corner of
said parcel and in the West line of a 13.776 acre parcel;

Thence South 06º 21' 22" West, 270.16 feet to the TRUE POINT OF BEGINNING.

Contains 2.782 acres more or less, subject to all legal highways and easements
of record.

The Basis of Bearing is the North right-of-way line of Crowne Point Drive (North
83º 21' 0" West) as recorded in Plat Book 272 Page 98.

The above described tract is subject to and granted an easement for sanitary
sewer as recorded in Plat Book 273, Page 16.

The above described tract is subject to and granted an easement for Cincinnati
Gas & Electric as recorded in Deed Book 3464, Page 40.

The above described tract is subject to and granted a permanent drainage and
utility easement as recorded in Plat Book 299, Pages 35-36.

Parcel ID: 608-16-62

 

17